                   4:21-cv-02034-JD                 Date Filed 07/09/21        Entry Number 4           Page 1 of 14


 AO 440 (Rev. 06/12) Summons in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                     for the
                                                         District District
                                                     __________   of SouthofCarolina
                                                                             __________

               REBECCA LYNNE COLBERT,                                  )
                                                                       )
                                                                       )
                                                                       )
                             Plaintiff(s)                              )
                                                                       )
                                 v.                                            Civil Action No. 4:21-cv-2034-JD
                                                                       )
Highland Industries, Inc., Joyson KSS Auto Safety S.A., Joyson
Safety Systems f/k/a Key Safety Systems, Honda Motor Co.,              )
Ltd., Honda R&D Co., Ltd., America Honda Motor Co., Inc., and          )
Honda Development & Manufacturing of America, LLC f/k/a                )
Honda of America Mfg., Inc.,                                           )
                            Defendant(s)                               )

                                                     SUMMONS IN A CIVIL ACTION

 To: (Defendant’s name and address) American Honda Motor Co., Inc.
                                            c/o CT Corporation System
                                            2 Office Park Court, Ste. 103
                                            Columbia, SC 29223




           A lawsuit has been filed against you.

          Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
 are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
 P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
 the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
 whose name and address are:
                                            Kevin R. Dean, Esq. and John David O'Neill, Esq., Motley Rice LLC, 28 Bridgeside
                                            Blvd., Mount Pleasant, SC 29464




        If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
 You also must file your answer or motion with the court.

                                                                                     Robin L. Blume
                                                                                  CLERK OF COURT


 Date:             07/09/2021                                                        s/H.Ciccolella, Deputy Clerk
                                                                                             Signature of Clerk or Deputy Clerk
                    4:21-cv-02034-JD                Date Filed 07/09/21       Entry Number 4              Page 2 of 14


AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

            I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

            I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

            I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

            I returned the summons unexecuted because                                                                              ; or

            Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
                   4:21-cv-02034-JD                 Date Filed 07/09/21        Entry Number 4         Page 3 of 14


 AO 440 (Rev. 06/12) Summons in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                    for the
                                                         District District
                                                     __________   of SouthofCarolina
                                                                             __________

               REBECCA LYNNE COLBERT,                                 )
                                                                      )
                                                                      )
                                                                      )
                             Plaintiff(s)                             )
                                                                      )                          4:21-cv-2034-JD
                                 v.                                           Civil Action No.
                                                                      )
Highland Industries, Inc., Joyson KSS Auto Safety S.A., Joyson
Safety Systems f/k/a Key Safety Systems, Honda Motor Co.,
                                                                      )
Ltd., Honda R&D Co., Ltd., America Honda Motor Co., Inc., and         )
Honda Development & Manufacturing of America, LLC f/k/a               )
Honda of America Mfg., Inc.,                                          )
                            Defendant(s)                              )

                                                     SUMMONS IN A CIVIL ACTION

 To: (Defendant’s name and address) Highland Industries, Inc.
                                            c/o Corporation Service Company
                                            508 Meeting Street
                                            West Columbia, SC 29169




           A lawsuit has been filed against you.

          Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
 are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
 P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
 the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
 whose name and address are:
                                            Kevin R. Dean, Esq. and John David O'Neill, Esq., Motley Rice LLC, 28 Bridgeside
                                            Blvd., Mount Pleasant, SC 29464




        If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
 You also must file your answer or motion with the court.

                                                                                     Robin L. Blume
                                                                                 CLERK OF COURT


 Date:             07/09/2021                                                     s/H.Ciccolella, Deputy Clerk
                                                                                           Signature of Clerk or Deputy Clerk
                    4:21-cv-02034-JD                Date Filed 07/09/21       Entry Number 4              Page 4 of 14


AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

            I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

            I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

            I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

            I returned the summons unexecuted because                                                                              ; or

            Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
                   4:21-cv-02034-JD                 Date Filed 07/09/21        Entry Number 4         Page 5 of 14


 AO 440 (Rev. 06/12) Summons in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                    for the
                                                         District District
                                                     __________   of SouthofCarolina
                                                                             __________

               REBECCA LYNNE COLBERT,                                   )
                                                                        )
                                                                        )
                                                                        )
                             Plaintiff(s)                               )
                                                                        )                        4:21-cv-2034-JD
                                 v.                                           Civil Action No.
Highland Industries, Inc., Joyson KSS Auto Safety S.A., Joyson          )
Safety Systems f/k/a Key Safety Systems, Honda Motor Co.,               )
Ltd., Honda R&D Co., Ltd., America Honda Motor Co., Inc., and           )
Honda Development & Manufacturing of America, LLC f/k/a                 )
Honda of America Mfg., Inc.,                                            )
                            Defendant(s)                                )

                                                     SUMMONS IN A CIVIL ACTION

 To: (Defendant’s name and address) Honda Motor Co., Ltd.
                                            2-1-1 Minami-Aoyama
                                            Minato-ku, Tokyo 107-8556
                                            Japan




           A lawsuit has been filed against you.

          Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
 are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
 P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
 the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
 whose name and address are:
                                            Kevin R. Dean, Esq. and John David O'Neill, Esq., Motley Rice LLC, 28 Bridgeside
                                            Blvd., Mount Pleasant, SC 29464




        If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
 You also must file your answer or motion with the court.


                                                                                     5RELQ/%OXPH
                                                                                 CLERK OF COURT


 Date:             07/09/2021                                                       s/H.Ciccolella, Deputy Clerk
                                                                                           Signature of Clerk or Deputy Clerk
                    4:21-cv-02034-JD                Date Filed 07/09/21       Entry Number 4              Page 6 of 14


AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

            I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

            I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

            I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

            I returned the summons unexecuted because                                                                              ; or

            Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
                   4:21-cv-02034-JD                 Date Filed 07/09/21            Entry Number 4           Page 7 of 14


 AO 440 (Rev. 06/12) Summons in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                        for the
                                                         District District
                                                     __________   of SouthofCarolina
                                                                             __________

               REBECCA LYNNE COLBERT,                                     )
                                                                          )
                                                                          )
                                                                          )
                             Plaintiff(s)                                 )
                                                                          )                            4:21-cv-2034-JD
                                 v.                                               Civil Action No.
Highland Industries, Inc., Joyson KSS Auto Safety S.A., Joyson            )
Safety Systems f/k/a Key Safety Systems, Honda Motor Co.,                 )
Ltd., Honda R&D Co., Ltd., America Honda Motor Co., Inc., and             )
Honda Development & Manufacturing of America, LLC f/k/a                   )
Honda of America Mfg., Inc.,                                              )
                            Defendant(s)                                  )

                                                     SUMMONS IN A CIVIL ACTION

 To: (Defendant’s name and address) Honda Development & Manufacturing of America, LLC f/k/a Honda of America Mfg.,
                                            Inc.
                                            c/o InCorp Services, Inc.
                                            317 Ruth Vista Road
                                            Lexington, SC 29073



           A lawsuit has been filed against you.

          Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
 are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
 P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
 the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
 whose name and address are:
                                            Kevin R. Dean, Esq. and John David O'Neill, Esq., Motley Rice LLC, 28 Bridgeside
                                            Blvd., Mount Pleasant, SC 29464




        If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
 You also must file your answer or motion with the court.


                                                                                         5RELQ/%OXPH
                                                                                     CLERK OF COURT


 Date:             07/09/2021                                                           s/H.Ciccolella, Deputy Clerk
                                                                                                 Signature of Clerk or Deputy Clerk
                    4:21-cv-02034-JD                Date Filed 07/09/21       Entry Number 4              Page 8 of 14


AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

            I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

            I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

            I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

            I returned the summons unexecuted because                                                                              ; or

            Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
                   4:21-cv-02034-JD                 Date Filed 07/09/21       Entry Number 4          Page 9 of 14


 AO 440 (Rev. 06/12) Summons in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                    for the
                                                         District District
                                                     __________   of SouthofCarolina
                                                                             __________

               REBECCA LYNNE COLBERT,                                 )
                                                                      )
                                                                      )
                                                                      )
                             Plaintiff(s)                             )
                                                                      )
                                 v.                                           Civil Action No. 4:21-cv-2034-JD
                                                                      )
Highland Industries, Inc., Joyson KSS Auto Safety S.A., Joyson
Safety Systems f/k/a Key Safety Systems, Honda Motor Co.,             )
Ltd., Honda R&D Co., Ltd., America Honda Motor Co., Inc., and         )
Honda Development & Manufacturing of America, LLC f/k/a               )
Honda of America Mfg., Inc.,                                          )
                            Defendant(s)                              )

                                                     SUMMONS IN A CIVIL ACTION

 To: (Defendant’s name and address) Honda R & D Co., Ltd.
                                            Wako Research Center
                                            1-4-1 Chuo
                                            Wako 351-0-113, Japan




           A lawsuit has been filed against you.

          Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
 are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
 P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
 the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
 whose name and address are:
                                            Kevin R. Dean, Esq. and John David O'Neill, Esq., Motley Rice LLC, 28 Bridgeside
                                            Blvd., Mount Pleasant, SC 29464




        If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
 You also must file your answer or motion with the court.


                                                                                    5RELQ/%OXPH
                                                                                 CLERK OF COURT


 Date:             07/09/2021                                                     s/H.Ciccolella, Deputy Clerk
                                                                                           Signature of Clerk or Deputy Clerk
                   4:21-cv-02034-JD                Date Filed 07/09/21        Entry Number 4             Page 10 of 14


AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

            I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

            I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

            I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

            I returned the summons unexecuted because                                                                              ; or

            Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
                    4:21-cv-02034-JD                Date Filed 07/09/21         Entry Number 4         Page 11 of 14


  AO 440 (Rev. 06/12) Summons in a Civil Action


                                        UNITED STATES DISTRICT COURT
                                                                      for the
                                                          District District
                                                      __________   of SouthofCarolina
                                                                              __________

                REBECCA LYNNE COLBERT,                                  )
                                                                        )
                                                                        )
                                                                        )
                              Plaintiff(s)                              )
                                                                        )
                                  v.                                            Civil Action No. 4:21-cv-2034-JD
Highland Industries, Inc., Joyson KSS Auto Safety S.A., Joyson          )
Safety Systems f/k/a Key Safety Systems, Honda Motor Co.,               )
Ltd., Honda R&D Co., Ltd., America Honda Motor Co., Inc., and           )
Honda Development & Manufacturing of America, LLC f/k/a                 )
Honda of America Mfg., Inc.,                                            )
                             Defendant(s)                               )

                                                      SUMMONS IN A CIVIL ACTION

  To: (Defendant’s name and address) Joyson KSS Auto Safety S.A.
                                             33 Rue du Puits Romain
                                             L-8070 Bertrange
                                             Luxembourg




            A lawsuit has been filed against you.

           Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
  are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
  P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
  the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
  whose name and address are:
                                             Kevin R. Dean, Esq. and John David O'Neill, Esq., Motley Rice LLC, 28 Bridgeside
                                             Blvd., Mount Pleasant, SC 29464




         If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
  You also must file your answer or motion with the court.


                                                                                      5RELQ/%OXPH
                                                                                  CLERK OF COURT


  Date:             07/09/2021                                                      s/H.Ciccolella, Deputy Clerk
                                                                                             Signature of Clerk or Deputy Clerk
                   4:21-cv-02034-JD                Date Filed 07/09/21        Entry Number 4             Page 12 of 14


AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

            I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

            I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

            I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

            I returned the summons unexecuted because                                                                              ; or

            Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
                   4:21-cv-02034-JD                Date Filed 07/09/21         Entry Number 4         Page 13 of 14


 AO 440 (Rev. 06/12) Summons in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                     for the
                                                         District District
                                                     __________   of SouthofCarolina
                                                                             __________

               REBECCA LYNNE COLBERT,                                  )
                                                                       )
                                                                       )
                                                                       )
                             Plaintiff(s)                              )
                                                                       )
                                 v.                                            Civil Action No. 4:21-cv-2034-JD
Highland Industries, Inc., Joyson KSS Auto Safety S.A., Joyson         )
Safety Systems f/k/a Key Safety Systems, Honda Motor Co.,              )
Ltd., Honda R&D Co., Ltd., America Honda Motor Co., Inc., and          )
Honda Development & Manufacturing of America, LLC f/k/a                )
Honda of America Mfg., Inc.,                                           )
                            Defendant(s)                               )

                                                     SUMMONS IN A CIVIL ACTION

 To: (Defendant’s name and address) Joyson Safety Systems f/k/a Key Safety Systems
                                            c/o National Registered Agents, Inc.
                                            40600 Ann Arbor Road. E, Ste. 201
                                            Plymouth, MI 48170




           A lawsuit has been filed against you.

          Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
 are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
 P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
 the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
 whose name and address are:
                                            Kevin R. Dean, Esq. and John David O'Neill, Esq., Motley Rice LLC, 28 Bridgeside
                                            Blvd., Mount Pleasant, SC 29464




        If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
 You also must file your answer or motion with the court.


                                                                                        5RELQ/%OXPH
                                                                                   CLERK OF COURT


 Date:             07/09/2021                                                       s/H.Ciccolella, Deputy Clerk
                                                                                            Signature of Clerk or Deputy Clerk
                   4:21-cv-02034-JD                Date Filed 07/09/21        Entry Number 4             Page 14 of 14


AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

            I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

            I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

            I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

            I returned the summons unexecuted because                                                                              ; or

            Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
